Title: To Thomas Jefferson from Frederick Winslow Hatch, 13 March 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir
Charlottesville
March 13th 1823
I received your note of today & am happy to inform you that considerable interest is felt on the subject of the establishment of a Library amongst us. For myself I am fully convinc’d, that if effected, & then properly manag’d, it must be productive of great good. The meeting to which you allude was notified by the Printer at my suggestion but will be defer’d to next week in consequence of the absence from Town of several Gent: whose aid & influence it is desirable to secure. I find that a subscription to the amount of nearly $200 has been obtained some time since for the same object—it will be necessary to dispose of this by concert with the subscribers. The sums on the old paper are mostly $10. but it wd probably be better in our new arrangements, to note a stock, y interest of y proprietors to be certified by  certificates, & each share rated at 50$ payable in five annual instalments. Afterwards, the number of books may be increas’d by  the sale of new certificates or by an annual tax, or both. I perfectly coincide with you Sir, as to the propriety of excluding Novels, & books peculiarly professional. My duties have allow’d me to give but a few moments consideration to this subject wh I have much at heart; & tho’ I have taken y liberty to suggest  these few ideas, yet I could wish to stand corrected by your better judgt & will be oblig’d to you for any further suggestions wh you may have leisure to communicate.—It is time that something were done by our citizens by way of internal improvement in this Village—but much cannot be expected, & it is a subject upon wh from my peculiar station, I dare say but little.It gives me pleasure to inform you that your Grandsons seem interested in their studies & are attentive & studious, & I believe, improving fast. Benjn is rapidly emerging from y Labyrinth wh  has preplex’d him so long—James spends no time in idleness & is advancing at a steady pace & Lewis is as studious & amiable as his parents need wish him to be—I have trespass’d longer on your time. my dear Sir, than I had intended but I beg you will excuse me, & believe me to be as I truly am very sincerelyyour friend & servtFW Hatch